Citation Nr: 0626728	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-24 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking entitlement to 
service connection for PTSD.


FINDING OF FACT

The veteran has been diagnosed with PTSD, but there is no 
credible corroboration or verification of the alleged non-
combat stressor in service.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125 (2005). According to these 
criteria, a diagnosis of PTSD requires that a veteran be 
exposed to a traumatic event, and that she experience a 
number of specified current symptoms.  The traumatic event, 
or stressor, involves experienced, witnessed, or being 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  In addition, the 
response must involve intense feelings of fear, helplessness, 
or horror.
The veteran was diagnosed with PTSD in June 2002.  Her 
specific allegation is that her in-service stressors were two 
personal assaults in 1967, 35 years prior to diagnosis for 
PTSD.  The veteran did not engage in combat with the enemy, 
so the veteran's lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged in-service 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In order to grant service connection for PTSD where the 
stressor is a personal assault, the Board must determine 
whether the stressor has been corroborated.  In Patton v. 
West, 12 Vet. App. 272 (1999), the Court emphasized that 
statements contained in proper decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence,'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280.  See also Cohen, supra; Moreau, supra.

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Id.  (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based upon personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen, 
supra.

Specifically, M21-1, Part III, 5.14c, subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that, "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  Subparagraph (9) 
provides that "[r]ating boards may rely on the preponderance 
of evidence to support their conclusions even if the record 
does not contain direct contemporary evidence.  In personal 
assault claims, secondary evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric 
physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of an in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the equipoise doctrine where the 
benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  12 Vet. App. at 
280.

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse, or episodes of depression.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence. Id.

In this case, the veteran has a diagnosis of PTSD and a 
depressive disorder.  The veteran states that her in-service 
stressors were sexual assaults, one by a sergeant in April 
1967, and another by an acquaintance of a friend in December 
1967.  She did not report the assaults to police, military 
personnel, or anyone else at the time.  Her service medical 
records (SMRs) and service personnel records (SPRs) are 
negative for any complaints, treatments, or diagnoses of a 
mental disorder or any other indicia of in-service trauma, 
providing evidence against this claim.  

On the veteran's separation exam, the veteran checked "yes" 
for having trouble sleeping and having attempted suicide in 
the past, but nothing in her SMRs, SPRs, or post-service 
treatment records corroborate these claims.  As a whole, the 
Board finds that service records provide evidence against 
this claim as they conflict with the veteran's alleged 
history.

In addition, post-service evidence does not corroborate the 
veteran's account of the stressor.  After she left service in 
1969, there is no record of any mental problems until 1990 
(nearly 20 years), when there was a diagnosis of an 
occupational problem, indication a problem that began after 
service.  The Board must note the lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

After that, the next record is from January 2002, after a 
death in the family, when PTSD was first mentioned.  This is 
35 years after separation from service.

The Board has reviewed the medical record, and finds that the 
October 1993 medical record is found to provide particularly 
negative evidence against this claim, indicating the 
veteran's problems have no relationship with military 
service.  In this detailed medical report, she notes no 
problems with service and many problems with other issues 
that occurred well after service.  The Board finds this 
report is highly probative. 

As recently stated by the Court in Bradford v. Nicholson, No 
03-1204 (U.S. Vet. App. July 20, 2006), § 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a 
post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C. § 7104.  

The standards of Bradford were met when the veteran filled 
out a PTSD questionnaire sent by the RO in December 2002.  
The answers to these questions do not indicate any other 
available evidence, as answers indicate that she did not tell 
anyone about the incidents or her depression until decades 
later.  She does indicate on the form that she requested a 
transfer to Vietnam in January 1968, but there is no record 
of this request in her SPRs or elsewhere.  The veteran stated 
on a VA Form 21-4138 in July 2003 that no on knew of the 
alleged problems she had in the military besides her husband 
until June 2002.  No statement from her husband has been 
received.  

The record before the Board shows that PTSD was diagnosed in 
January 2002, decades after she left service.  However, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of her 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of her active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The VA medical providers have generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indicia that might bolster the veteran's 
reported stressor.  As noted above, a medical provider cannot 
provide supporting evidence that the claimed in-service 
stressor actually occurred based upon post-service medical 
examination.  9 Vet. App. at 385.

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of her wartime experiences 
as credible and diagnosed the veteran as having PTSD.  See 
West, 7 Vet. App. at 77 (quoting Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992)).  Likewise, medical statements that 
accept a veteran's reports as credible and relate his PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  Moreau, 
supra.

As to the veteran's contention that she has PTSD, the Board 
notes that she is not competent to render a diagnosis of 
PTSD, when there is no competent medical evidence to this 
effect.  Dolan v. Brown, 9 Vet. App. 358 (1996).  
Furthermore, in the absence of evidence of a verified (or 
verifiable) stressor to support a diagnosis of PTSD, further 
development to obtain a competent, credible diagnosis of PTSD 
also is not warranted.

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  Any current PTSD is not shown to be related to her 
active service.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b) (West 2002).

Duty to Assist and Duty to Notify

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated November 2002 and June 
2003, as well as information provided in the May 2004 
statement of the case, and the November 2004 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate her claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Although the veteran was not informed by the RO to 
provide all relevant evidence in her possession prior to the 
April 2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward her.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, meeting the 
standards of Bradford, and was also provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal on 
March 20, 2006.  However, this notice, in compliance with the 
Dingess decision, was returned to sender because the veteran 
did not notify the RO or the Board of a change of address.  
As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.;"  The Board adds that it is generally the veteran's 
burden to keep VA apprised of his whereabouts.  If he does 
not do so, VA is not obligated to "turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Despite the failure of the veteran to receive notice on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records, and private medical records.  
The RO advised the veteran of personal assault development as 
required by VA regulation in a December 2002 letter that 
included a PTSD questionnaire.  On the reverse side of the 
questionnaire was a list of PTSD symptoms and a notice to the 
veteran to send in any evidence that might support her claim 
for PTSD.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

With regard to the veteran's request for a Travel Board 
hearing, the Board sent the veteran a June 2006 letter to her 
current address in Lake City, Florida, informing her of the 
time and place of the hearing.  The letter was returned as 
undeliverable.  Again, as the Court stated in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  The Board adds that it 
is generally the veteran's burden to keep VA apprised of her 
whereabouts.  If she does not do so, VA is not obligated to 
"turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the thorough efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


